1
2
3
4
5
6
7
8                                UNITED STATES DISTRICT COURT
9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11   GILBERT JOSEPH BATES,                              Case No.: 18cv1563-MMA(MSB)
12                                    Petitioner,
                                                        REPORT AND RECOMMENDATION FOR
13   v.                                                 ORDER: (1) DENYING RESPONDENT’S
                                                        MOTION TO DISMISS WITHOUT
14   DANIEL A. PARAMO, Warden,
                                                        PREJUDICE AND (2) FINDING MIXED
15                                  Respondent.         PETITION AND ISSUING OPTIONS
                                                        ORDER IN LIEU OF DISMISSAL
16
                                                        [ECF NO. 12]
17
18
19         This Report and Recommendation is submitted to United States District Judge
20   Michael M. Anello pursuant to 28 U.S.C. § 636(b) and Civil Local Rules 72.1(d) and HC.2
21   of the United States District Court for the Southern District of California. On July 9,
22   2018, Petitioner Gilbert Joseph Bates, a state prisoner proceeding pro se, commenced
23   these habeas corpus proceedings pursuant to 28 U.S.C. § 2254 by filing his Petition for
24   Writ of Habeas Corpus. (Pet., ECF No. 1.) On July 31, 2018, Petitioner filed his First
25   Amended Petition for Writ of Habeas Corpus, the operative pleading in this case. (First
26   Am. Pet., ECF No. 5.)
27         Currently before the Court is Respondent’s “Motion to Dismiss Petition for Writ of
28   Habeas Corpus,” (Mot. Dismiss, ECF No. 12-1 (“Mot. Dismiss”)), and Petitioner’s
                                                    1
                                                                                 18cv1563-MMA(MSB)
1    opposition to the motion, (Opp’n, ECF No. 16 (“Opp’n”)). The Court has considered the
2    First Amended Petition, Respondent’s Motion to Dismiss, Petitioner’s Opposition, and all
3    other documents submitted by the parties. For the reasons set forth below, the Court
4    RECOMMENDS that Respondent’s Motion to Dismiss be DENIED WITHOUT PREJUDICE.
5    In lieu of immediate dismissal, the Court RECOMMENDS that Petitioner be advised of
6    the options available to him with regard to a mixed petition, and that Petitioner be
7    given an opportunity to select one of the following options: (1) demonstrate
8    exhaustion; (2) voluntarily dismiss the First Amended Petition; (3) formally abandon his
9    unexhausted claims; or (4) file a motion to stay the federal proceedings.
10                         I. FACTUAL AND PROCEDURAL BACKGROUND
11         In 2005, Petitioner pleaded guilty to one count of corporal injury to a cohabitant
12   resulting in a traumatic condition, (Cal. Pen. Code § 273.5(a)), admitted suffering two
13   strike priors, (Cal. Pen. Code § 667(b)-(i)), and stipulated to a sentence of 25 years to life
14   imprisonment. (Lodgment 2 at 2; see also Lodgment 1 at 6.) In 2006, the court imposed
15   the stipulated sentence. (Lodgment 1 at 6-7.)
16         On November 7, 2012, Proposition 36, also known as the Three Strikes Reform
17   Act of 2012, became effective and modified California’s Three Strikes law as it applies to
18   certain third-strike indeterminate sentences. See Cal. Pen. Code § 1170.126.
19   Proposition 36 created a post-conviction release mechanism for prisoners serving an
20   indeterminate life sentence imposed under the Three Strikes law for a crime that is not
21   a serious or violent felony to request the sentence be recalled and petitioner
22   resentenced as a second strike offender, unless resentencing would pose an
23   “unreasonable risk or danger to the public safety.” See id.; People v. Valencia, 3 Cal. 5th
24   347, 350 (2017); People v. Yearwood, 213 Cal. App. 4th 161, 167-68 (Cal. Ct. App. 2013).
25         On March 25, 2013, Petitioner filed a petition to recall his sentence pursuant to
26   Proposition 36 in the San Diego County Superior Court. (See Lodgment 1 at 7; see also
27   Lodgment 2 at 2.) The trial court found Petitioner eligible for resentencing, but denied
28
                                                   2
                                                                                  18cv1563-MMA(MSB)
1    his petition after determining that resentencing Petitioner would constitute an
2    “unreasonable risk of danger to public safety.” (Id.)
3             On March 3, 2015, Petitioner appealed to the California Court of Appeal.
4    (Lodgment 1.) Petitioner alleged that the trial court abused its discretion when it found
5    that he presented an unreasonable risk to public safety. (Id. at 11-40.) Petitioner also
6    argued that he was entitled to a new hearing and the opportunity to demonstrate that
7    he does not meet the test of an “unreasonable risk of danger to public safety” as
8    established by Proposition 47. (Id. at 41-49.) The California Court of Appeal affirmed
9    the judgment on July 16, 2015. (Lodgment 2.) On August 5, 2015, the California Court
10   of Appeal issued an “Order Modifying Opinion and Denying Rehearing [No Change in
11   Judgment].” (Lodgment 3, Appendix B.) The order replaced one sentence in the court’s
12   August 5, 2015 order, but expressly stated that “[t]here is no change in judgment.” (Id.)
13            On August 25, 2015, Petitioner filed a petition for review in the California
14   Supreme Court, raising the same two claims he raised in the California Court of Appeal.
15   (See Lodgment 3 at 7-42; see also Lodgment 1 at 11-49.) Because the second issue
16   regarding Proposition 47’s impact on Proposition 36 was pending in the California
17   Supreme Court in a different case, the court initially granted Petitioner’s petition, but
18   ordered any further action deferred until the resolution of the pending issue.1
19   (Lodgment 4.) On November 29, 2017, after the California Supreme Court resolved the
20   issue unfavorably to Petitioner, it dismissed his petition for review. (Lodgment 5.)
21
22
23
     1   Specifically, the California Supreme Court stated the following:
24
              The petition for review is granted. Further action in this matter is deferred pending
25
              consideration and disposition of a related issue in People v. Chaney, S223676, and
26            People v. Valencia, S223825 (see Cal. Rules of Court, rule 8.512(d)(2)), or pending
              further order of the court. Submission of additional briefing, pursuant to California
27            Rules of Court, rule 8.520, is deferred pending further order of the court.

28   (Lodgment 4.)
                                                           3
                                                                                             18cv1563-MMA(MSB)
1           On July 31, 2018, Petitioner filed his First Amended Petition for Writ of Habeas
2    Corpus. (First Am. Pet., ECF No. 5.) In its August 10, 2018 order, the Court required
3    Respondent to file a motion to dismiss or an answer to the First Amended Petition by
4    October 12, 2018, and Petitioner to file his opposition or traverse by November 12,
5    2018. (Order 2, ECF No. 6.) On October 4, 2018, Respondent moved for an extension of
6    time to respond to the First Amended Petition. (Mot. Extension Time, ECF No. 8.)
7    United States Magistrate Judge Jill L. Burkhardt granted the motion and ordered
8    Respondent to file a motion to dismiss or an answer by November 13, 2018, and
9    Petitioner to file his opposition or traverse by December 14, 2018. (Order 2, ECF No. 9.)
10   On November 6, 2018, the case was transferred to United States Magistrate Judge
11   Michael S. Berg. (Order Transfer, ECF No. 11.)
12          Respondent timely filed a Motion to Dismiss, arguing that the First Amended
13   Petition contains both exhausted and unexhausted claims, and Petitioner’s only
14   exhausted claim fails to raise a cognizable federal question. (See Mot. Dismiss.) On
15   February 24, 2019,2 Petitioner constructively filed a document titled “Notice of Motion
16   for [E]xtension of [T]ime to [F]ile.” (Mot. Extension Time, ECF No. 14.) In the filing,
17   Petitioner provided a letter from his state appellate counsel indicating that the one-year
18   statute of limitations to present his federal claims in this Court expired on February 27,
19   2019. (Id. at 3-4.)
20          On March 14, 2019, the Court issued an order noting that “[a]lthough not entirely
21   clear, Petitioner may be requesting an extension of time to file an Opposition to
22   Respondent’s Motion to Dismiss, or he may be requesting an extension of time to
23   exhaust state court remedies as to his unexhausted claims.” (Order 2, ECF No. 15.) In
24
25
     2 Petitioner is entitled to the benefit of the “mailbox rule,” which provides that documents filed by
26
     prisoners are constructively filed as of the date they are handed to prison authorities for mailing to the
27   court. Anthony v. Cambra, 236 F.3d 568, 575 (9th Cir. 2000). Petitioner signed his “Motion for an
     Extension of Time” on February 24, 2019, (Mot. Extension Time 2, ECF No. 14), and the envelope
28   transmitting it to the Court was postmarked February 25, 2019, (id. at 5).
                                                         4
                                                                                            18cv1563-MMA(MSB)
1    the order, the Court granted Petitioner leave to file his opposition or a motion for stay
2    and abeyance by April 26, 2019. (Id. at 2, 4-5.) On April 9, 2019, Petitioner
3    constructively filed an “Opposition to Respondent[’]s Motion to Dismiss Filed March
4    14th 2019.” (Opp’n.)
5                                       II. LEGAL STANDARD
6          A federal court may not consider a petition for habeas corpus unless the
7    petitioner has exhausted state remedies with respect to each claim raised. See 28 U.S.C.
8    § 2254(b)(1)(A); Rose v. Lundy, 455 U.S. 509, 515 (1982). Exhaustion of a habeas
9    petitioner’s federal claims requires that they have been “fairly present[ed]” in each
10   appropriate state court, including a state supreme court with powers of discretionary
11   review, though presentation to the state supreme court alone may suffice. See Baldwin
12   v. Reese, 541 U.S. 27, 29 (2004); Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir. 1996).
13         Claims are not exhausted by mere presentation to the state appellate system. To
14   properly exhaust state court remedies, a petitioner must allege in state court how one
15   or more of his or her federal rights have been violated. See Duncan v. Henry, 513 U.S.
16   364, 365-66 (1995) (“If state courts are to be given the opportunity to correct alleged
17   violations of prisoners’ federal rights, they must surely be alerted to the fact that the
18   prisoners are asserting claims under the United States Constitution.”). A petitioner may
19   indicate a federal claim by “citing in conjunction with the claim the federal source of law
20   on which he relies or a case deciding such a claim on federal grounds, or by simply
21   labeling the claim ‘federal.’” Baldwin, 541 U.S. at 32. If state remedies have not been
22   exhausted as to any of the federal claims, the habeas petition typically should be
23   dismissed. See Castille v. Peoples, 489 U.S. 346, 349 (1989); Rose, 455 U.S. at 522
24   (“[W]e hold that a district court must dismiss habeas petitions containing both
25   unexhausted and exhausted claims.”); see also Rhines v. Weber, 544 U.S. 269, 274-78
26   (2005) (confirming continued applicability of “total exhaustion” rule even after
27   enactment of AEDPA).
28   ///
                                                   5
                                                                                 18cv1563-MMA(MSB)
1                                                III. DISCUSSION
2    A.     First Amended Petition Contains Unexhausted Claims
3           Respondent asserts that Petitioner is raising at least six claims in his First
4    Amended Petition, but only one of those claims, the claim alleging that the trial court
5    abused its discretion when it found that Petitioner presented an unreasonable risk to
6    public safety and denied his petition for resentencing under Proposition 36, was
7    included in Petitioner’s petition for review filed in the California Supreme Court. (Mot.
8    Dismiss at 5-6.) Respondent further claims that Petitioner’s “other five claims were
9    never presented to state courts.” (Id. at 6.) Respondent contends that because the First
10   Amended Petition contains exhausted and unexhausted claims, it is a “mixed” petition
11   that should be dismissed without prejudice. (Id. at 5-6.) Respondent also argues that
12   Petitioner’s only exhausted claim is not cognizable on federal habeas corpus review
13   because it alleges that state court erred under state law. (Id. at 6-9.) Petitioner does
14   not make any arguments regarding exhaustion.3
15          As noted above, Petitioner appealed his conviction to both the California Court of
16   Appeal and California Supreme Court. (See Lodgments 1 & 3.) He raised two claims
17   before the California Court of Appeal and the California Supreme Court claiming that:
18   (1) the trial court abused its discretion when it found that Petitioner presented an
19   unreasonable risk to public safety, and (2) Petitioner was entitled to a new hearing and
20
21
     3
        The Court notes that in his First Amended Petition, Petitioner states that he filed a collateral
22   challenge to his conviction in the California Superior Court, California Court of Appeal, and the
     California Supreme Court, and lists the following case numbers: SCD192318, D065983, and S228870.
23   (First Am. Pet. 3-4, ECF No. 5.) The case numbers listed by Petitioner, D065983 and S228870,
24   represented his respective filings on direct appeal in the California Court of Appeal and the California
     Supreme Court. (See id. at 2-3; see also id. at 6.). Accordingly, it appears that Petitioner is conflating
25   his direct appeal with a collateral appeal; and there is no evidence before the Court indicating that
     Petitioner filed any additional appeals, other than the filings referenced above, raising claims at issue
26   in his First Amended Petition in the California Court of Appeal or California Supreme Court.
27
28
                                                          6
                                                                                              18cv1563-MMA(MSB)
1    the opportunity to demonstrate that he does not meet the test of an “unreasonable risk
2    of danger to public safety” as established by Proposition 47. (See Lodgment 1 at 11-49;
3    Lodgment 3 at 7-42.) In his First Amended Petition, “Ground One,” Petitioner raises the
4    following claims: (1) the trial court abused its discretion when it found that Petitioner
5    presented an unreasonable risk to public safety and denied his petition for resentencing
6    under Proposition 36, (First Am. Pet. 6-8, ECF No. 5); (2) the trial judge was biased and
7    “display[ed an] . . . abuse of authority,” (id. at 7-8, 12); (3) Petitioner’s 2006 guilty plea
8    should be invalidated because it was predicated on assurances from his attorney that
9    Petitioner would receive the benefit of any future ameliorative change to the Three
10   Strikes sentencing scheme, (id. at 6-9); (4) Petitioner was not adequately advised of his
11   statutory right to withdraw his plea in violation of California Penal Code section 1192.5,
12   (id. at 8-9); (5) “the Three Strikes law is unconstitutional, vague in its language, and new
13   guidelines and provisions have been made in determining what is a strikable offense and
14   the necessary procedure[] in making that determination,” (id. at 10); and (6) Petitioner’s
15   current sentence violates Apprendi v. New Jersey, 530 U.S. 466, 490 (2000), because the
16   trial court’s determination that Petitioner’s prior convictions involved violence and/or
17   its determination that Petitioner posed an unreasonable risk to public safety constitutes
18   facts in aggravation that required a jury determination, (id. at 10-11).
19         Claim 1 in the First Amended Petition was presented to the California Supreme
20   Court and is exhausted. Claims 2 through 6, however, were not fairly presented to the
21   California Supreme Court and are unexhausted. Accordingly, because the First
22   Amended Petition contains both exhausted and unexhausted claims, it is a “mixed”
23   federal habeas petition, which the Court may not consider. See Rose, 455 U.S. at 522;
24   see also id. at 515 (“[A]s a matter of comity, federal courts should not consider a claim
25   in a habeas corpus petition until after the state courts have had an opportunity to
26   act[.]”); see also King v. Giurbino, 225 F. App’x 623, 624 (9th Cir. 2007) (quoting
27   Jefferson v. Budge, 419 F.3d 1013, 1015 (9th Cir. 2005)) (finding that “[t]he district court
28   erred in dismissing the petition without first giving [petitioner] ‘the choice of exhausting
                                                    7
                                                                                    18cv1563-MMA(MSB)
1    his unexhausted claims by returning to state court, or abandoning those claims and
2    pursuing the remaining exhausted claims in federal court.’”); see also Anderson v.
3    Morrow, 371 F.3d 1027, 1036 (9th Cir. 2004) (“AEDPA’s exhaustion requirement entitles
4    a state to pass on a prisoner’s federal claims before the federal courts do so.”).
5    B.    Petitioner’s Options
6          To avoid the Court dismissing the First Amended Petition, it is RECOMMENDED
7    that Petitioner choose one of the following options.
8          1. First option: demonstrate exhaustion
9          Petitioner may file further papers with this Court to demonstrate that he has in
10   fact exhausted all claims, including Claims 2 through 6, contained in the First Amended
11   Petition.
12         2. Second option: voluntarily dismiss the First Amended Petition
13         Petitioner may move to voluntarily dismiss the First Amended Petition and return
14   to state court to exhaust his unexhausted claims. Petitioner may then file a new federal
15   petition containing only exhausted claims. See Rose, 455 U.S. at 510, 520-21 (stating
16   that a petitioner who filed a mixed petition may dismiss his petition to “return[] to state
17   court to exhaust his claims[.]”). Petitioner is cautioned that any new federal petition
18   must be filed before expiration of the one-year statute of limitations. Ordinarily, a
19   petitioner has one year from when his conviction became final to file his federal
20   petition, unless he can show that statutory or equitable “tolling” applies. See Duncan v.
21   Walker, 533 U.S. 167, 176 (2001); 28 U.S.C. § 2244(d). Absent some basis for tolling, the
22   statute of limitations continues to run while a federal habeas petition is pending. See
23   Duncan, 533 U.S. at 181-82; 28 U.S.C. § 2244(d); see also Frye v. Hickman, 273 F.3d
24   1144, 1145-46 (9th Cir. 2001).
25         3. Third option: formally abandon unexhausted claims
26         Petitioner may formally abandon his unexhausted claims and proceed with his
27   exhausted claim(s). See Rose, 455 U.S. at 510 (stating that a petitioner who files a
28   mixed petition may “resubmit[ ] the habeas petition to present only exhausted claims to
                                                  8
                                                                                18cv1563-MMA(MSB)
1    the district court.”). Petitioner is cautioned that once he abandons his unexhausted
2    claims, he may lose the ability to ever raise them in federal court.
3          4. Fourth option: file a motion to stay the federal proceedings
4          Petitioner may move to stay this federal proceeding while he returns to state
5    court to exhaust his unexhausted claims. See Jackson v. Roe, 425 F.3d 654, 659-60 (9th
6    Cir. 2005); Valerio v. Crawford, 306 F.3d. 742, 770-71 (9th Cir. 2002) (en banc). The two
7    methods to stay the case are the “stay and abeyance” and “withdrawal and abeyance”
8    procedures.
9          Under the “stay and abeyance” procedure, a district court has discretion to stay a
10   “mixed” federal habeas petition, while the petitioner returns to state court to exhaust
11   the unexhausted claims without losing his right to federal habeas review due to the
12   relevant one-year statute of limitations. Rhines, 544 U.S. at 273-78. Once the petitioner
13   exhausts the state court remedies for all of his claims, the district court lifts the stay and
14   allows the petitioner to proceed in federal court on all claims. See id. at 277. The “stay
15   and abeyance” procedure is available only in “limited circumstances” when the
16   following three conditions are met: (1) the petitioner demonstrates “good cause” for
17   failing to first exhaust his claims in state court; (2) the unexhausted claims potentially
18   have merit; and (3) there is no indication that petitioner intentionally engaged in
19   dilatory litigation tactics. Id. at 277-78; see also Mitchell v. Valenzuela, 791 F.3d 1166,
20   1171 (9th Cir. 2015) (same). The procedure allows petitioner’s “mixed” petition to
21   remain in federal court during the pendency of the state courts’ collateral review of the
22   petitioner’s claims. See Rhines, 544 U.S. at 277.
23         Alternatively, a “mixed” federal petition may be stayed pursuant to “withdrawal
24   and abeyance” procedure outlined in Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir.
25   2003), overruled on other grounds by Robbins v. Carey, 481 F.3d 1143, 1149 (9th Cir.
26   2007). A Kelly abeyance requires compliance with the following three-step procedure:
27   (1) petitioner files an amended petition deleting his unexhausted claims; (2) the district
28   court “stays and holds in abeyance the amended, fully exhausted petition, allowing
                                                   9
                                                                                  18cv1563-MMA(MSB)
1    petitioner the opportunity to proceed to state court to exhaust the deleted claims”; and
2    (3) petitioner subsequently seeks to amend the federal habeas petition to reattach “the
3    newly-exhausted claims to the original petition.” King v. Ryan, 564 F.3d 1133, 1135 (9th
4    Cir. 2009) (citing Kelly, 315 F.3d at 1070-71). The petitioner is allowed to amend his

5    newly-exhausted claims back into his federal petition only if the claims are timely under
6    the AEDPA or “relate back” to the exhausted claims in the pending federal
7    petition. Id. at 1140-41, see also Mayle v. Felix, 545 U.S. 644, 662-64 (2005). A new
8    claim relates back to an existing claim if the two claims share a “common core of
9    operative facts.” Mayle, 545 U.S. at 664. Petitioner is advised that a stay
10   under Kelly does not toll AEDPA’s limitations period with respect to unexhausted
11   claims. King, 564 F.3d at 1140-42.
12                         IV. CONCLUSION AND RECOMMENDATION
13         For the foregoing reasons, IT IS HEREBY RECOMMENDED that the District
14   Judge issue an order: (1) approving and adopting this Report and Recommendation;
15   (2) DENYING Respondent’s Motion to Dismiss WITHOUT PREJUDICE; (3) finding the
16   Petition contains both exhausted and unexhausted claims, and (4) that Petitioner be
17   sent an Order specifying his options with regard to a mixed petition.
18         The Court further RECOMMENDS that the District Judge notify Petitioner that if
19   he does not inform the Court within thirty days of the District Judge’s final order on this
20   Report and Recommendation of how he intends to proceed, the Court will recommend
21   to the District Judge assigned to the case that the Petition be dismissed without
22   prejudice.
23         IT IS ORDERED that no later than July 26, 2019, any party to this action may file
24   written objections with the Court and serve a copy on all parties. The document should
25   be captioned “Objections to Report and Recommendation.”
26         IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
27   Court and served on all parties no later than August 9, 2019. The parties are advised
28   that failure to file objections within the specified time may waive the right to raise those
                                                  10
                                                                                18cv1563-MMA(MSB)
1    objections on appeal of the Court’s order. See Turner v. Duncan, 158 F.3d 449, 455 (9th
2    Cir. 1998).
3          IT IS SO ORDERED.
4    Dated: July 5, 2019
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               11
                                                                             18cv1563-MMA(MSB)
